Citation Nr: 1548775	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-11 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than July 7, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	African American PTSD Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, which granted service connection and a 50 percent initial rating for PTSD, from July 7, 2009, the date the claim was received.

The Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge (VLJ) in August 2015.  A transcript of the hearing is associated with the claims file.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and asked questions to develop the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board has reviewed the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.



FINDINGS OF FACT

1.  The Veteran's original claim of service connection for PTSD was received by the RO on July 7, 2009, more than one year following his discharge from service in June 1968.
 
2.  In a May 2010 rating decision, the RO granted service connection for PTSD at 50 percent initial rating, effective July 7, 2009.
 
3.  Evidence of record does not contain any earlier formal or informal claim filed with the RO prior to July 7, 2009.


CONCLUSION OF LAW

The criteria for an effective date prior to July 7, 2009, for the award of service connection for PTSD, is not met. 38 U.S.C.A. §§ 5107, 5110 (West 2015); 38 C.F.R. §§ 3.102, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

In regard to the Veteran's claim on appeal, because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) (West 2015) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Courts have held, and VA's General Counsel has agreed, that where an underlying claim for benefits has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional notice and any defect in the notice is not prejudicial.  38 C.F.R. § 3.159(b)(3); See also Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  Additionally, inasmuch as the law, and not the evidence, is dispositive in this case, VA's duties to notify and assist claimants are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

The effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)  (West 2015); 38 C.F.R. § 3.400  (2015).

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p)  (2015).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r)  (2015).  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a)  (2015).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or a person acting as next friend of the claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a)  (2015).

In Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009), the United States Court of Appeals for Veterans Claims (Court) has held that an informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought.  See also Brannon v. West, 12 Vet. App. 32, 35   (1998) (holding that before VA can adjudicate original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").

Facts and Analysis

The Veteran seeks an effective date earlier than July 7, 2009, for the grant of service connection for PTSD.  Specifically, the Veteran contends that the effective date should date back to 1972, after he was discharged from active service. 

First, the Veteran contends that an earlier effective date is warranted in consideration of treatment reports from the Brooklyn VA Medical Center showing hospitalization for a mental condition in 1972.  Treatment reports from the Brooklyn VA Medical Center were not of record prior to the date the RO received them, in May 2010.  Further, treatment at a VA Medical Facility does not represent a claim for disability compensation.  The Court has acknowledged that the effective date based on an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  LaLonde v. West, 12 Vet. App. 377, 382  (1999).  The Board notes that there are instances in which medical records may be accepted as an informal claim for benefits.  However, these circumstances are limited to when the claim is one for increase or to reopen a previously denied claim.  See 38 C.F.R. § 3.157 (2015)..

Second, at the August 2015 Board hearing, the Veteran testified that around the time he was discharged from the hospital in 1972, he attempted to file a claim for his mental condition with the Brooklyn, New York RO.  He stated that a man assisted him in filling out the paperwork, similar to the American Legion had assisted him more recently.  He stated the man took the paperwork and indicated he would timestamp it.  The Veteran stated that he never received any correspondence from VA regarding the perceived claim.  He stated that from 1972 to 2009, he was self-medicating for his mental health condition; he did not, however, follow up on the perceived claim.  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

While the Veteran recalls his intent to file a claim in 1972, there is no indication a formal or informal claim was filed and/or received by VA.  In addition, although the Veteran may recall filing a claim for service connection for a psychiatric disorder, the evidence of record strongly suggests that he is misrememebering, as there is documentation confirming that claims were filed in 1971, but that such claims were for service connection for a knee disability and for education benefits.  Furthermore, to the extent he is arguing there were separate submissions from those documented in the claims file in which he did file a claim for a psychiatric disorder, the Board notes that it appears from his descriptions that he actually met with a member of a Veterans Service Organization, and not a VA employee.  For these reason, the Board finds that his assertions do not constitute credible evidence that a claim for service connection for a psychiatric disorder in 1971 or 1972.

The date of claim of record, July 7, 2009, is the controlling date for the effective date assigned under the factual circumstances in this matter.  38 U.S.C.A. § 5110(a)  (effective date of original claim shall not be earlier than the date of receipt of application therefore).  As there is no indication a formal or informal claim was filed before July 7, 2009, the Board must deny the Veteran's claim for an earlier effective date for PTSD.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56  (1990).  As such, the appeal is denied. 


ORDER

Entitlement to an effective date earlier than July 7, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD) is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


